                                  Case 2:19-bk-50813                     Doc 13        Filed 02/20/19 Entered 02/20/19 22:06:50                             Desc Main
                                                                                       Document     Page 1 of 1

2018 BALANCE SHEET
Actual Brewing Company, LLC                                                                                                                                           As of April 18, 2018


CURRENT RATIO                                               0.40                                DEBT-TO-EQUITY RATIO                                          0.73
QUICK RATIO                                                 0.06                                DEBT RATIO                                                    0.37
CASH RATIO                                                  0.04                                WORKING CAPITAL                                               -$51,010.67



       20k       40k     60k       80k        100k   120k    140k        160k   180k    200k                 20k    40k      60k      80k     100k   120k   140k     160k   180k   200k



ASSETS                                                                                          LIABILITIES

  CURRENT ASSETS                                                                                     CURRENT LIABILITIES
  Cash and cash equivalents                                 $3,223.76                                Loans payable and current portion long-term debt        $65,000.00

  Inventories                                               $29,199.85                               Long-term Debt                                          $0.00

  Prepaid expenses and other current assets                 $2,132.12                                Keg Deposits                                            $20,566.40

  Total current assets                                      $34,555.73                               TOTAL CURRENT LIABILITIES                               $85,566.40



  OTHER ASSETS                                                                                       Owner's Equity
  Property, plant, and equipment at cost                    $339,545.18                              Owner's Capital                                         $89,399.40

  Less accumulated depreciation                             -$219,135.11                             Accrued retirement costs                                $0.00

  Property, plant, and equipment (net)                      $20,000.00                               Deferred income taxes                                   $0.00

  Other assets                                              $0.00                                    Deferred credits and other liabilities                  $0.00

  Total other assets                                        $140,410.07                              TOTAL OWNER'S EQUITY                                    $89,399.40



TOTAL ASSETS                                                                    $174,965.80     TOTAL LIABILITIES                                                              $174,965.80




                                                                                               Page 1 of 1
